 ELECTRICALWORKERSIBEW LOCAL532 (BRINKCONSTRUCTION)InternationalBrotherhood of ElectricalWorkers,Local532, AFL-CIOandBrink ConstructionCo Case 19-CB-5087October 26 1988DECISION AND ORDERBY MEMBERS JOHANSEN CRACRAFT ANDHIGGINSOn November 7 1984 Administrative LawJudge Jay R Pollack issued the attached decisionThe Respondent (Local 532) filed exceptions and asupporting briefThe General Counsel and theCharging Party (Brink) each filed cross exceptionsand a supporting brief Brink also filed an answering brief in opposition to the Respondents exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings andconclusions only to the extent consistent with thisDecision and OrderThe issue presented here is whether Local 532violated Section 8(b)(1)(B) of the Act by institutingand maintaining a lawsuit in the United States DistrictCourt for Montana seeking to compel Brink tocomply with the grievance and arbitration provisions of a collective bargaining agreement i Forthe reasons set forth below we find no violation ofthe Act and dismiss the complaintBrink is a construction firm and has not at anytime been a member of NECA Western the multiemployer bargaining association herein In August1980 Brink obtained a contact with the US Department of Energy (DOE) for a single construetion job (the DOE job) in Miles City Montana Asitcommenced work on the DOE job Brink executed a Letter of Assent A with Local 532 s representatives In the Letter of Assent Brink authorize[d] [NECA Western] as its collective bargainingrepresentativeforallmatters contained in or pertaining to the current approved Outside laboragreement between the Western Line ConstructorsandLocalUnion 532 IBEWThe Letter ofAssent provided for termination by Brink ofNECA Western s authority by written notice givenat least 150 days prior to the current contract anniversary dateThe Local 532/NECA Western agreement ineffect at the time of Brink s letter ran from June 1There are no exceptions to the recommended dismissal of the 8(b)(3)allegations4371980 through May 31 1981 Brink applied thatagreement and its successor effective June 1 1981throughMay 31 1983 to its employees on theDOE job The agreements which specifically applied to employer signatories of letters of assentprovided for automatic annual renewal after thespecific contract term absent written notification oftermination or change by a party to the agreementat least 90 days prior to the anniversary date Brinkcompleted the DOE job in March 1982On December 14 1982 Brink wrote a letter toNECA Western and Local 532 informing themthat the job was complete and effective on thatdate, Brink was revoking any authority that Western Line Constructors may have had to bargain on[its] behalf as a result of signing a Letter of Assenton August 25 1980The letter made no referenceto Brink s contractual relationship with Local 532NECA Western and Local 532 thereafter negotiated another agreement effective June 1 1983through May 31 1985Brink did not work again within Local 532 sMontana jurisdiction until after August 1983 whenitobtained a subcontract with General Electric foranother construction job (the GE job) in MilesCity Brink commenced work at the site in SeptemberAt no time during either the DOE or GE jobdid Brink formally recognize Local 532 as the exelusive representative of Brink s employees basedon a demand for recognition supported by a contemporaneous majority of employeesLocal 532 s officials met with Brink in late September and October 1983 and demanded that Brinksign another Letter of Assent A a Letter of AssentB (binding Brink to the terms of the multiemployeragreement without authorizing NECA Western asitsbargaining agent) or an individual agreementfor the GE job embodying the same terms andconditions as the multiemployer agreement Brinkrejected this demand Local 532 then argued thatBrinkwas bound to the 1983-1985 Local 532/NECA Western agreement or to the automatic renewal of the predecessor agreement and requestedinitiationof the grievance and arbitration procedure that was identical under either agreementBrink denied that it was bound by any agreementOn December 22 1983 Local 532 filed a Section301(a) suit in the United States District Court forMontana alleging that Brinks actions at the GEjobsite constituted a breach of contract Local 532sought enforcement of the contract by way of anorder compelling Brink to submit to the contract sdispute resolution provisions Brink thereafter filedthe 8(b)(1)(B) charges at issue hereThe judge concluded that by filing the Section301 suit Local 532 had violated Section 8(b)(1)(B)291NLRB No 69 438DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof the Act The judge characterized the theory ofLocal 532 s suit as the argument that Brink s revocation of bargaining authority from NECA Western did not operate as a timely withdrawal frommultiemployer bargainingHe rejected this argument as specious The judge also reasoned thatLocal 532 s suit was insupportable as a matter oflaw under the principles of Section 8(f) of the ActThe judge noted that none of Bnnk s employees ontheGEjob were members of or represented byLocal 532 Local 532 could not demonstrate its majonty at the GE jobsite the parties enjoyed nomature 9(a) bargaining relationship and Bnnk wasprivileged to repudiate its 1980 prehire agreementOn January 24 1985, the district court found acontract still existed between Brink and Local 532and it granted summary judgment compellinggrievance and arbitration for Local 532ElectricalWorkers IBEW Local532 vBrink Construction CoCV-331-BLG (D Mont Jan 24 1985)In determining that a contract still existed between Brinkand Local 532, the court reasoned that Brink s December 14 1982 letter withdrew NECA Western sbargaining authority but failed to serve clear explicitand unequivocal notice of contract termination pursuant to specific contract provisions forsuch action Absent effective repudiation by Brinkthe court held that Local 532 could enforce thecontractaspermittedunder the rationale ofMcNeffInc v Todd461US 260 (1983) 2 Thecourt further found no need to decide whetherBrink was bound to an automatic extension of the1981-1983 agreement or to the successor 1983-1985agreement,since the grievance and arbitration provisions were the same in eachOn August 17 1987 the United States Court ofAppeals for the Ninth Circuit by a 2 to I votefound that the district court erred in holding that alabor agreement still existed between the parties 3Noting that Local 532 conceded that Brinks letterwithdrew NECA Westerns authority to bargain onBrink s behalf, the Ninth Circuit determined that,absent such authorityNECA Western could notcommit Brink to the subsequently negotiated 1983-1985 agreementMoreover the Ninth Circuit concluded that the 1981-1983 agreement terminatedunder its own terms on May 31 1983 Accordingly the Ninth Circuit reversed the district court sgrant of summary judgment and remanded theaction for entry of judgment for BrinkAt the outset of our analysis we note that subsequent to the issuance of thejudge s decision the8 Thecourt did not consider whether Bnnk s conduct or statements inconnection with the GE job might have repudiated the contract8ElectricalWorkers IBEW Local532 vBrink Construction Co825F 2d 207 (9th Cir 1987)Board reconsidered its view of Section 8(f) of theAct and the status of prehire agreements in theconstruction industry InJohn Deklewa & Sons 282NLRB 1375 (1987) the Board held that a construction industry employer cannot unilaterally repudiate an8(f) agreement during its termSummarizing the facts discussed above the issuebefore us is whether Local 532 violated Section8(b)(1)(B)when it filed a suit in district courtunder Section 301 seeking a declaration that a collective bargaining agreement existed between Local532 and Brink and an order compelling Brink toabide by the agreements dispute resolution provisionsMore specificallyLocal 532 contended thatBrink was bound to either an automatic renewal ofthe 1981-1983 contract or to the 1983-1985 successor agreement The district court found merit inLocal 532 s contentions and entered summary judgment in itsfavorHowever a divided court of appeals reversed and held that no labor agreement existed between Local 532 and Brink at the relevanttimeLocal 532 s lawsuit has thus been proven to bewithout merit but that does not mean that the suitwas ipso facto an unfair labor practice Rather thelawsuit must have been instituted for an unlawfulobjective before a violation of our Act can befound SeeBill Johnson s Restaurants vNLRB461U S 731 (1983) The judge concluded that an unlawful objective was present here because in hisview Local 532 was seeking to compel Brink toselectNECA Westernas its 8(b)(1)(B) representative notwithstanding Brinks effective terminationof NECA Westernsbargainingauthority inDecember 1982 We disagraeeIn this regard, we find instructive our recent decision inTeamsters Local 483 (Ida Cal Freight)289NLRB 924 (1988) There the respondent unionfiled a grievance and a Section 301 suit seeking adetermination that certain owner operators wereemployees covered under the terms of a collectivebargaining agreementThe General Counsel contended that the owner operators were independentcontractors not statutory employees and that theunion s grievance and lawsuit violated the Act because those actions had the unlawful objective ofcompelling union representation of the independentcontractorsAlthough we agreed with the GeneralCounsel that the owner operators were independent contractors and that the union s grievance andlawsuit therefore lackedmeritwe neverthelessconcluded that the union did not commit an unfairlabor practiceWe reasoned that the union s contention that the owner operators were statutoryemployees was reasonable and that the union s actions were consistent with the goal of obtaining an ELECTRICAL WORKERS IBEW LOCAL 532 (BRINK CONSTRUCTION)439adjudication through arbitration or court action ofthe status of the owner operators Inasmuch as thatquestion had not been determined through an adjudicatoryprocessweconcludedthatthe[r]espondent had a legitimate object in seeking aresolution of the issue through grievance arbitration and through a Section 301 lawsuitAccordinglywe dismissed the complaintWe conclude that the union lawsuithere similarly had a lawful objective One of Local 532 s alternative arguments in the Section 301 litigation couldin no way be construed as contesting the effectiveness of Brink s withdrawal of bargaining authorityfrom NECA Western via its December 14 1982letterInsteadLocal 532 asserted that the letterserved only to withdraw that bargaining authorityand did not without more terminate Brink s thenpending contract with Local 532 In other wordsLocal 532 contended that Brink remained bound tothe 1981-1983 agreement because it was automat[cally renewed due to Brink s failure toterminate itThere can be little doubt that this contention wasreasonable and raised a bona fide contractualissue4Regardless of the effect of Brink s December 14 1982 letter Brink and Local 532 clearlywere parties to the 1981-1983 collective bargainingagreementwhich contained automatic renewalprovisions In its Section 301 suit Local 532 wasseeking adetermination of whetheritinfact continued to have any contractual rights pursuant tothe automatic renewal provisions of the 1981-1983agreement5Because there had been no prior deterurinationof that questionwe conclude that Local532 here, like the respondent inIda Calhad a legitimateobject in seeking a resolution of the issuethrough a Section 301 lawsuitOur decision finds further support in SupremeCourt precedent construing Section 301 InCharlesDowd Box Co v Courtney368U S 502, 509(1962) the Court stated that Section 301(a) reflects congressional recognition of the vital importance of assuring the enforceability of [collectivebargaining]agreementsMore specificallyasstated inTextileWorkers v Lincoln Mills of Alabama353 US 448 453 (1957) Section 301 was aresponse to two congressional concernsa primary concern thatunion aswell as employees should be bound to collectivebargainingcontracts [and]a broader concernwith aprocedure for makingsuch agreementsenforceablein the courts by either party At one point theSenate Report supra p 15statesWe feel that theaggrieved party should also have a right of actionin the Federal courtsThe Court s discussion inCharles Dowd Boxof thelegislative history of Section 301 clearly shows thatCongress intended the judiciary to be the appropriate forum for resolving contractual disputesIn this case Local 532 did no more than invokeits right under Section 301 to file an action in theFederal courts as an aggrieved party to resolvea bona fide dispute as to whether a contract continued to exist between it and Brink Local 532 s conduct was in harmony with Congress decision toleave the enforcement of collective bargainingagreements to the courts in accordance with theusual processes of the lawCharlesDowd Boxsupra 368 US at 511 (quoting H R Conf RepNo 510 80th Cong 1st Sess p 42) Under thesecircumstanceswe find no basis for branding Local532 s suit as unlawful under our ActAccordingly for all the above reasons we findthatLocal 532 did not violate Section 8(b)(1)(B)and we shall dismiss the complaint 6ORDERThe complaint is dismissedBecause the legal merit of the contractual issue presented is not dispositiveof theunfair labor practice issue here we need not address issuesof estoppel and res judicata related to the collateral litigation in the Federal courtsAllbrittonCommunications271 NLRB 201 202 fn 4 (1984)But seeBay AreaSealers251NLRB 89 102-111 (1980)enfd 665 F 2d970 (9th Cir 1982)Newport News Shipbuilding253 NLRB 721 726-729(1980) enfd663 F2d 488(4th Cir 1981)We express no opinion concerning whether a lawsuitsolelyto bind Brink to the successor agreement or to the multiemployer unit would be an unfair labor practiceJames C Sand Esqfor the General CounselBenjamin HilleyandEmily Loring Esqsof Great FallsMontana for the RespondentJoseph S Dreesen Esq (Berens & Associates)of OmahaNebraska for the Charging PartyDECISION4 Indeed the district court granted summaryjudgment for Local 532and the dissentingjudge on the court of appeals would have affirmed thedistrict court on the ground that the 1981-1983 agreement was renewedautomatically5We do not rely on Local 532 s alternative theory that Brink wasbound to the terms of successor agreements negotiated between Local532 and NECA Western after Brink s December 1982 revocation ofNECA Western s bargaining authority In addition to the extent that theUnion continues to assert that Brink s employees are part of a multiemployer unit we note that the Board inDeklewarejected themerger doctune in construction industry 8(f) relationships and held that in determining the appropriate unit for election purposes a single employer unitwill normally be appropriateSTATEMENT OF THE CASEJAY R POLLACK Administrative Law Judge I heardthis case in trial on August 28 1984 atBillingsMontanaBrink Contruction Co (Brink) filed a charge onFebruary 27 1984 against International Brotherhood ofElectricalWorkers Local 532 AFL-CIO (Respondentor the Union) alleging that Respondenthad engaged inviolations of Section8(b)(1)(B) and(b)(3) of the NationalLabor Relations Act On March 30 1984 theRegionalDirector for Region 19 of the National LaborRelations 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoard issued a complaint and notice of hearingagainstRespondentAll parties were given full opportunity to appear tointroduce relevant evidence to examine and cross examme witnessesto argue orally and to file briefsBased onthe entire record i and from my observation of the demeanor of the witnesses and after due consideration ofthe briefs filed on behalf of the parties I make the followingFINDINGSOF FACT AND CONCLUSIONSIJURISDICTIONBrink is a South Dakota corporation with a principalplace of business in Rapid City South Dakota where itisengaged in the business of electrical powerline constructionDuring the past 12 months Brink has providedservices to customers outside the State of South Dakotavalued in excess of $50 000 The Union admits that Brinkis an employer as defined in Section 2(2) of the Act andis engaged in an industry affecting commerce as definedin Section 2(6) and (7) of the Act Further the Unionadmits and I find that it is a labor organization withinthe meaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundBrink is a South Dakota based firm engaged in powerline and substation constructionAlthough Brink worksprimarily in the Dakotas it has undertaken work in otherStates including Montana Brink has no contract withany labor organization covering its home shop but hasin the past generally executed Letters of Assent to areaIBEW outside agreements 2 or has negotiated agreements with various IBEW locals for work within theirjurisdiction In most cases it has provided supervisionand at least a portion of the work force from among itsregular core of South Dakota based employeesRespondent is an IBEW local with outside jurisdiction(which includes powerline and substation constructionwork) over the eastern portion of the State of Montanaincluding the area around Miles City Its sister localLocal 44 has parallel jurisdiction over the western portion of the State The two locals have traditionally negotiated a common statewide outside construction agreement with the Western Line Constructors Chapter of theNationalElectricalContractorsAssociation (NECAWestern) an industrywide employer association NECAWestern covers a number of Western States and has aseries of such agreement with various IBEW locals'On September28 1984counselfor the General Counsel made amotion tocorrect therecordBecause the motion was unopposed thecorrections contained there are granted and incorporated sua sponte intothe record as ALJ Exh 1zIn generala Letter of AssentA designatesa chapter of theNationalElectrical Contractors Association (NECA)as the bargaining agent for amultiemployer bargaining contract with a localor locals ofthe International Brotherhoodof ElectricalWorkers The Letterof Assent B provides that the employeragrees to the terms and conditions of the multiemployer agreement but does not authorizeNECA tobargin on itsbehalfBrink has not at any time been a member of NECAWestern It did at one time belong to theMissouriValleyLineConstructorsChapterwhich covers itshome State and other States in which it more frequentlyworks but it is no longer a member of any NECA chapterInAugust 1980 Brink obtained a contract from theU S Department of Energy to build a powerline substation at Miles CityMontana Simultaneously with thecommencement of work on that job it met with representatives of the Union and executed a proffered Letterof Assent A 3 Pursuant to the terms of this Letter ofAssent A Brink authorized NECA Western to be itscollective bargaining representative for all matters containedin or pertaining to the current approved outsidelabor agreement between the Western Line Constructorsand Local Union 532The agreement further providedthatIt shall remain in effect until terminated by the undersigned employer giving written notice to the WesternLine Constructors and to the Local Union at least onehundred fifty (150) days prior to the then current anniversarydateof the aforementioned approved laboragreementThe then current agreement between theUnion and NECA Western was effective by its termsfrom June 1 1980 through May 31 1981 That agreement was succeeded by an agreement effective fromJune 1 1981 through May 31 1983 Brink worked ontheMilesCity project from 1980 through 1982 andduring that time applied the 1980-1981 and 1981-1983collectivebargainingagreements to its employeesThere is no dispute that Brink signedthe agreement in1980 before hiring the employees During the time thatBrink worked on the Miles City job it obtained its employees from the Union s exclusive hiring hall In additionBrink utilized certain of its employees from otherlocations by agreement with the Union The union secumy provisions of the collectivebargaining agreementwere applied to the employees on the jobsite During thistime Brink had no other work in the jurisdiction of theUnion There is no serious doubt that the Union obtainedmajority status during the life of this project The jobwas completed in March 1982On December 14 1982 with no work ongoing orpending inthe State of Montana Brink wrote a letter toRespondent with a copy to NECA Western statingWe have completed all work that we had undercontractinMontanaTherefore we inform you thatBrink Construction Company is revoking any authority thatWestern Line Constructors may havehad to bargain on our behalfas a result of signing aLetter of Assent on August 25 1980 This revocation is effective on today s dateNeither the Union norNECAWestern responded toBrink s letter Thereafter the Union and NECA Westernnegotiated another collective bargaining agreement effective by its terms from June 1 1983 through May 311985Neither the Union nor NECA Western notified3As indicated earlier one of two standard forms utilized in the mdustry pursuant to the terms of agreement between NECA and the IBEW ELECTRICAL WORKERS IBEW LOCAL 532 (BRINK CONSTRUCTION)Brink of the negotiations or the terms of the new agreementSubsequently in August 1983 Brink was awarded another subcontract at Miles City This subcontract waswith General Electric Brink moved equipment and menonto the site from South Dakota in late September 4In September Bill Kemp a business agent for theUnion called Jay Brink secretary treasurer to discussthe new Miles City subcontract Kemp and Brink agreedto meet at Miles City on September 29 1983 to discussthe matterJay Brink met with Kemp Tony Butorac a representative of the IBEW and Peter Lombardozzi the Union sbusinessmanager Lombardozzi asked if Brink plannedon signinga Letter of Assent for the Miles City projectBrink said that he was willing to talk about it but had inmind a project agreement Brink wanted to be able tomove one half the work force approximately eight employees onto the jobsite from other States and to havethe economic terms limited to the Davis Bacon standards 5 Another demand by Brink was that it not be required to pay subsistence pay for the job The Union offered to allow Brink to move three employees fromother jobsite and to fill the remainder of jobs with employees from the Union s exclusive hiring hall TheUnion asked Jay Brink to sign a Letter of Assent A or aLetter of Assent B or an individual agreement with thesame terms and conditions Jay Brink said a Letter ofAssent A was out ofthe questionand he would have totalk to his partners about the Letter of Assent B Therewas some discussion about possible problems if Brink didnot sign with the Union The meeting ended with Brinktelling the union agents that he would discuss the matterwith his partners and give them an answer before October 10Shortly before October 10 Jay Brink called Lombardozzi and told the union agent that the company hadturned over negotiations to Kevin Berens its attorneyOn October10Berens calledLombardozzi and expressed a desire to negotiate an agreement between Brinkand the Union Lombardozzi took the position that Respondent would agree only to a Letter of Assent ALetter of Assent B or a parallel individual agreementUnder the terms of any of these three options the wagesand benefits would be the same as the current agreementbetween the Union and NECA Western Berens askedLombardozzi to send him a contract proposal to beginnegotiations and Lombardozzi agreed to do soHowever when Berens called back on October 17Lombardozzi advised Berens that he had decided not tosend a proposal but was instead turning the matter overtoBenjaminHilley the Unions attorney ThereafterHilley and Berens engaged in the exchange of a series oflettersHilley took the position that Brink was bound bythe1983-1985 agreement between the Union andNECA Western Berens replied that Brink had with4 Jay Brink Brink s secretary treasurer testified he knew that the employeesfrom South Dakota were not membersof the IBEWbased ontheir prior associationwith the CompanyThere is no evidence that theseemployeesweremembers of the Union5 The wageand fringe packageunder Davis Bacon was$14 17 perhour Thecost of wages and fringes under the contract was $1648441drawn fromNECA Westernin 1982 and was not boundby the 1983-1985 agreement On December 2 Respondent sent a request for a labor management meeting (thefirst step of the grievance procedure under the UnionNECAWestern agreement)6Berens declined such ameeting because Brink was not bound to this agreementOn December 22 Respondent filed suit in the UnitedStatesDistrictCourt for theDistrict of Montana Billmgs Division seeking to compel Brink to comply withthe labor agreement by submitting the issue of whether itwas bound by the agreement to the labor managementmeetingRespondent and Brink had filed cross motionsfor summaryjudgment with the district court by thetime of the instant hearing On September7 1984 thecourt heard arguments and took the matter under advisement The case is still pending before the district courtFinallywhile Respondent and Brink disagreed aboutwhether Brink was bound to any agreement with theUnion Brink proceeded on theMiles Cityjob on a nonunion basis Brink transferred some employees from itsout of statejobsites and hired approximately four employees from the Miles City area who had applied forwork directlyat the site There is no evidence that anyof Brink s employees on the Miles City job were representedby the UnionB Contentions of the PartiesThe General Counsel contends that Respondents lawsuitis soclearly unfounded that it must fail to survive amotion for summary judgment thus clearing the way forthe Board to proceed with analysis of its objectTheGeneral Counsel argues that Respondents lawsuit violated Section 8(b)(1)(B) in that it attempted to force Brinkto select NECA Western as its representative for purposes of collective bargainingFurther the GeneralCounsel contends that Respondent violated Section8(b)(3) by refusing to deviate from the NECA Westernagreement and by filing suit to force that agreement onBrink Brink makes the same contentions as the GeneralCounselBrink concedes however that in establishingthat the Union s lawsuit had no merit it has establishedthat the Union was not the collective bargaining representative of Brink s employees at the Miles City jobsiteAccordingly Brink concedes that if it is correct about itscentral argument in the case the Union could not haveviolated Section 8(b)(3) of the Act In accordance withthe General Counsel Brink argues that the filing of thelawsuit was a violation of Section 8(b)(1)(B)The Union contends that Brink s withdrawal of authonty from NECA Western did not terminate its obligations under the agreement Thus the Union contendsthatBrink is bound by either the 1981-1983 or 1983-1985 agreement between the Union and NECA WesternIn addition the Union argues that it bargained in goodfaithwith Brink and that its offer of an individual contract remainsMore important the Union argues that theBoard should not interfere with its access to the district6 Thelabor management committee consisted of three persons representmg the union and three persons representingNECA Western 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcourt and that no order should issue that would interferewith the Union s prosecution of its lawsuitC Analysis and Conclusions1The Supreme Court sBill JohnsondecisionInBill Johnson s Restaurants vNLRB461U S 731(1983) the U S Supreme Court reviewed the checkeredhistoryof the question whether the Board may issue acease anddesistorder to halt an allegedly retaliatorylawsuit filed by an employerin a statecourtThe Courtweighed the considerations of the chilling effect of astate lawsuit on an employeeswillingness to engage inactivity protected by the Act and the Board s broad remedial provisionsto guaranteeemployees their Section 7right against the employers right to access to the courtsunder the First amendment The Court concluded thatthe filing and presentation of a well founded lawsuit maynot be enjoinedas an unfairlabor practice even if thelawsuit wasfiled in retaliation for the exercise of rightsprotected by the Act However the Court found thatlawsuits based on insubstantialclaims suitsthat lacked areasonable basisare not within the scope of firstamendmentprotectionThus the Court held that it is anenjoinable unfair labor practice to prosecuteabaselesslawsuitwith the intent of retaliating against an employee for the exercise of rights protected by Section 7 of theActThe Court then considered what steps the Board couldtake in evaluatingwhether a lawsuit lacks the requisitereasonablebasisThe Court concluded that if a stateplaintiff is able to present the Board with evidence thatshows hislawsuit raises genuine issuesof material factthe Board should not proceed with the unfair labor practice proceedings but should stay those proceedings untilthe state court suit has been concluded The Court further stated thatin casesinvolving mixed questions of factand law the Board should not deprive a litigant of hisright to havegenuine statelaw legal questions decidedby the state judiciaryAlthough the Board need notdefer if the plaintiff's position is plainly foreclosed as amatter of law or is otherwise frivoloustheBoardshould allowsuch issuesto be decided by the State tabunalif there is any realistic chance that the plaintiffslegal theory might be adoptedIn those cases where the Board awaits the outcome ofthe lawsuit if the employers case instate court ultimately proves meritorious the employer would prevail beforethe Board because the filing of a meritorious lawsuit isnot an unfair labor practice even if filed for a retaliatorymotive If the employer loses his lawsuit or the lawsuit isotherwise shown to be without merit the Board maythen proceed to adjudicate its unfair labor practice caseand would be warranted in taking the suit s lack of meritinto account in determining whether the suit had beenfiled in retaliation for the exercise of the employees Section 7 rightsAlthough theBill Johnsoncase arose in the context ofa statecourt lawsuit its guidelines seem equally applicable to a Federal district court lawsuit The plaintiff inFederal district court (the Union) is seeking its constitutional right to petition the Government for redress of itsgrievances The same caveat applies hereas inBill Johnsonlawsuitslacking a reasonable basis are not withinthe scope of this constitutional protection Under the rationale ofBill Johnsonthe Board should not enjoin ameritorious district court lawsuit but may enjoin a baseless lawsuit filedwithan intentor purpose unlawfulunder the Act The guidelines for determining whetherto await the outcome of the lawsuit also appear to beequally applicable here If the plaintiff can show that hislawsuit raises genuine issuesof material fact or mixedquestions of law and fact the Board should allow theplaintiff his day in court The Board however need notdefer if the plaintiffs position is plainly foreclosed as amatter of law or is otherwise frivolousIn the instant case thereare no materialissues of factThe Unionand Brinkhave filed cross motions for summary judgment The case does not involve any issue involving state law or any issue requiring special deference Thus if the Union s position is plainly foreclosedas a matterof law or is otherwise frivolous there is noreason to await the proceedings in the district court Accordingly I begin withan analysisofwhether theUnion s lawsuit is foreclosed as a matter of law2The Unions lawsuitAs earlier stated Brink in 1980 signed an agreementwith the Union before hiring its employees Such anagreement unlawful in other industries is lawful in theconstruction industry under Section 8(f) of the Act 7The Board has held that such agreements made lawfulunder Section 8(f) bind the employer only for the particular jobsite and that the Union must demonstrate itsmajority at each new jobsite in order to invoke the provisions of Section 8(a)(5) of the Act 8 Of course thereare exceptions not applicable here 97 Sec 8(f) of the Act providesIt shall not be an unfair labor practice under subsections (a) and(b) of this section for an employer engaged primarily in the buildingand construction industry to make an agreement covering employeesengaged (or who upon their employment will be engaged) in thebuilding and construction industry with a labor organization ofwhich building and construction employees are members(not estabfished maintained or assisted by any action defined in section 8(a) ofthisActas an unfair labor practice) because (1) the majoritystatus of such labor organization has not been established under theprovisions of section 9 of this Actprior to the making of suchagreement or (2) such agreement requires as a condition of employment membership in such labor organization after the seventh dayfollowing the beginning of such employment or the effective date ofagreementwhicheveris lateror (3) suchagreement requires theemployer to notify such labor organization of opportunities for employment with such employer or gives such labor organization anopportunity to refer qualified applicants for such employment or (4)such agreement specifies minimum training or experience ghalifications for employment or provides for priority in opportunities foremployment based upon length of service with such employer in theindustry or in the particular geographical areaProvidedThat nothing in this subsection shall set aside the final proviso to section8(a)(3) of thisActProvided furtherThatany agreement whichwould be invalid but for clause (1) of this subsection shall not be abar to a petition filed pursuant to section 9(c) or 9(e)8 See e gDee Cee Floor Covering232NLRB 421 (1977)AcmeMarble & Granite Co271 NLRB 908 (1984)e See e gNLRB Y Haberman Construction Co618 F 2d 288 (5th Cir1980)Construction Erectors265 NLRB 786 (1982) ELECTRICALWORKERS IBEWLOCAL 532 (BRINKCONSTRUCTION)In the instant case when Brink was awarded a contract in August 1983 from General Electric it had nothad any work or employees in Montana since March1982Brink had revoked the authority of NECA Westem to represent it and was not a party to the 1983-1985agreement between the Union and NECA WesternDuring the time period the Union was seeking an agreement from Brink the Company had first no employeesand later only employees transferred from its other jobsitesNone of those employees were members of or representedby the Union UnderDee Cee Floorthe Unionhad to demonstrate its majority at this job before therewould be any obligation on the part of Brink to bargainwith the Union or apply the terms of any bargainingagreement 10 However because there was no maturebargaining relationshipBrink could repudiate its previous agreement with the Union regarding any newprojects or jobsites For this reason the Union s lawsuitas a matter of law cannot succeed i iThe theory of the Union s lawsuit is that Brink s revocation ofbargainingauthority from NECA Western didnot operate as a timely withdrawal from multiemployerbargaining Thus the Union argues that Brink was boundby all subsequent agreements reached between itself andNECA Western the 1983-1985 agreement in particularI find thatargumentalso to be contrary to the applicablelawUnder the guidelines ofBonanno Linen Service vNLRB454 US 404 (1982) any party may withdrawfrom a multiemployer bargaining unit before the date setfor negotiations of a new contract or the date on whichnegotiationsactuallybeginprovided that adequatenotice is givenOnce negotiations for a new contracthave commenced however withdrawal is permittedonly if there ismutual consentorunusual circumstancesexistHere the Union contends that the withdrawal of bargaining authority did not operate as a withdrawal from multiemployer bargaining I find Brink sletterwas effective to withdraw from NECA Westernauthority to negotiate on its behalf and to withdraw fromany subsequent multiemployer bargainingIn the instant case the Letter of Assent contained thefollowing language regarding terminationIn signingthis letter of assent the undersignedfirm does hereby authorize Western Line Constructors Chapter NECA as its collective bargaining representative for all matters contained in or pertainingto the current approved outside labor agreement between the Western Line Constructors and LocalUnion 532 IBEW This authorization in compliance with the current approved labor agreementshall become effective on the 1st day of June 1980It shall remain in effect until terminated by the undersigned employer giving written notice to theWestern Line Constructors and to the Local Unionio Of course Brink could have voluntarily agreed to sign another 8(f)agreementi i The Union contends thatSahara Tahoe Corp v NLRB581 F 2d 767(9th Cir 1978) leads to a contrary result That case however did notinvolve an employer in the construction industry and is therefore mapposite443at least one hundred fifty (150) days prior to thethen current anniversary date of the aforementionedapproved labor agreementAccording to the agreement Brink terminated its authorization of NECA Western with notice to the UnionNeitherNECA Western nor the Union objected toBrinks termination of the bargaining authority and neither notified Brink of the 1983 negotiationsNECAWestern had no authority to bargain for Brink in the1983 negotiations and therefore Brink was not bound bythe 1983-1985 agreement Because of the terms of theLetter of Assent the Union s argument that Brink hadnotwithdrawn from multiemployer bargaining is speciousBrink withdrew by terminating the very authorityby which it entered the multiemployer bargaining and inaccordancewith the express terms of the Letter ofAssent the only document that it had executed with theUnionCfCarpenters Local 743 (Armstrong & Smith)261 NLRB 425 (1982)S Freedman Electric256 NLRB432 (1981)3The alleged violations of the ActHaving established that Brink hadno bargaining obligation with the Union and was not bound to any collective bargaining agreement in August 1983 the GeneralCounsel has undercuthis allegationsof an 8(b)(3) violationThe Charging Party concedes this point UnderSection 8(b)(3) of the Actit is an unfairlabor practicefor a labororganizationto refuse to bargain collectivelywith an employerprovidedit isthe representative of hisemployees subject to the provisions of Section9(a)(Emphasis added ) 112 The express terms of the statute providethat the Union could only have violated Section 8(b)(3)if itwas the exclusive bargaining representative and because the Union was not the bargaining representativeno violation of this section can be found The GeneralCounselarguesthat the conduct engaged in by theUnion has been found to be violative of Section 8(b)(3)but does not address the fatal conflict between his argument and the statute In the cases cited by the GeneralCounsel the offendingunion wasthe exclusive bargainmg representativeIt is clear that an employer cannot violate Section8(a)(5) by refusing to bargain with a union which has avalid prehire contract but which lacks majority statusSeee g Dee Cee FloorsupraRJ Smith ConstructionCo 191 NLRB 693 (1971) It follows that a union in thesame situation cannot violate Section 8(b)(3) by refusingto bargain with the employer As noted by the SupremeCourt it was the intent of Congress when enacting Section 8(b)(3) to condemnin union agentsthe bargainingattitudesthat had been condemned in management bythe previously enacted Section 8(a)(5)NLRB v Insur12 Sec 9(a) provides in pertinent partRepresentatives designed or selected for the purpose of collectivebargaining by the majority of the employees in a unit appropriate forsuch purposes shall be the exclusive representatives of all the employees in such unit for the purposes of collective bargaining in respect to rates of pay wages hours of employment or other conditions of employment 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDanceWorkers (Prudential Insurance)361US 477 487(1960) I shall therefore recommend dismissal of the8(b)(3) allegations of the complaintThe critical question is whether the Union s districtcourt lawsuit violates Section 8(b)(1)(B) as an unlawfulattempt to restrain or coerce Brink into selecting NECAWestern as its representative for the purposes of collective bargaining or the adjustment of grievancesIn casesprecedingBill Johnsonthe Board and thecourts have found violations of Section 8(b)(1)(B) in themaintenance of lawsuits to compel employers to agree tomultemployer bargaining and/or the selection of a multiemployer representative for grievance and arbitrationprocedurePlumbers Local525(FederatedEmployers)135NLRB 462 (1962)MastersMates & Pilots (CoveTankers)224 NLRB 1626 1634-1636 (1976) enfd 575F 2d 896 (D C Cir 1978) InCove Tankersthe unionwas found to have violated Section 8(b)(1)(B) by interaliamaintaining a lawsuit designed to compel the employer to employ supervisors it represented rather thanthose represented b a rival union The Board found thatthe lawsuit was in furtherance of the union s larger objectiveand that the lawsuit may not have been takenin complete good faithThe Board concluded that because the respondent union s filing of the lawsuit was inpursuit of an unlawful objective and was a tactic calculated to restrain the employers in the exercise of rightsguaranteed by the Act the respondent union violatedSection 8(b)(1)(B) of the Act 13The remaining question is whether the rule of theCoveTankerscase survives theBill Johnsondecision I findthat holding of theBill Johnsoncase does not affect theprior case law insofar as it concerns baseless lawsuitsOnce a lawsuit is shown to be frivolous and thereforenot protected by the Constitution the Board is free tofind a violation if the lawsuit has an unlawful objectiveof interfering with the rights of employees or employersguaranteed by the Act In our case the objective of thelawsuit is to hold Brink to its designation of NECA8 The question of intent is an objective rather than a subjective testSee e gTelevisionWisconsin224 NLRB 722 (1976)Service EmployeesLocal 680(StanfordUniversity)232 NLRB326 (1977)enfd 601 F 2d980 982(9th Cir 1979)Western as its representative for purposes of collectivebargaining despite Brink s lawful termination of such authonty in 1982 Further the lawsuit was designed tocompel Brink s designation of NECA Western as itsgrievance adjustment representative in accordance withthe terms of the Union s agreement with NECA Westem As indicated earlier both of these objectives aremade unlawful under Section 8(b)(1)(B)Cove Tankerssupra at 1635 CfDanielson vMastersMates Pilots521F 2d 747 (2d Cir 1975) MastersMates & Plots (SeatrainLines)220 NLRB 164 (1975)CONCLUSIONS OF LAW1The RespondentInternationalBrotherhood of ElectricalWorkers Local 532 AFL-CIO is a labor organ[zation within the meaning of Section 2(5) of the Act2Brink Construction Co is an employer within themeaning of Section 2(2) of the Act engaged in commerce and in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act3By instituting and maintaining a lawsuit in theUnited States District Court for Montana which is foreclosed as a matter of law and which has as its objectivecoercing and restraining Brink Construction Co in its selection of its representative for purposes of collectivebargaining and the adjustment of grievances Respondenthas engaged and is engaging in an unfair labor practicewithin the meaning of Section 8(b)(1)(B) of the Act4The General Counsel has failed to establish by apreponderance of the evidence that Respondent has violated Section 8(b)(3) of the Act as alleged in the complaint5The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent International Brotherhood of ElectricalWorkers Local 532 AFL-CIO hasengaged in the unfair labor practices described above Ishall recommend that it cease and desist thereform andthat it take certain affirmative action designed to effectuate the purposesof the Act[Recommended Order omitted from publication ]